[exhibit1044tlbguaranteea001.jpg]
Exhibit 10.44 Execution Version TERM LOAN GUARANTEE AND COLLATERAL AGREEMENT
made by RENT-A-CENTER, INC. and certain of its Subsidiaries in favor of JPMORGAN
CHASE BANK, N.A., as Administrative Agent Dated as of August 5, 2019
509265-2041-31662122.7



--------------------------------------------------------------------------------



 
[exhibit1044tlbguaranteea002.jpg]
TERM LOAN GUARANTEE AND COLLATERAL AGREEMENT THIS TERM LOAN GUARANTEE AND
COLLATERAL AGREEMENT (as it may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time, this “Agreement”) is
entered into as of August 5, 2019 by and among RENT-A-CENTER, INC., a Delaware
corporation (the “Borrower”), certain of its Subsidiaries signatories hereto
(the Borrower and each such Subsidiary a “Grantor”, and collectively, the
“Grantors”) and JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) for the banks and other financial
institutions or entities (the “Lenders”) from time to time parties to the Term
Loan Credit Agreement, dated as of August 5, 2019 (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among the Borrower, the Lenders, the Administrative Agent, and the
other agents party thereto. PRELIMINARY STATEMENT WHEREAS, pursuant to the
Credit Agreement, the Lenders have severally agreed to make extensions of credit
to the Borrower upon the terms and subject to the conditions set forth therein;
WHEREAS, the Borrower is a member of an affiliated group of companies that
includes each other Grantor; WHEREAS, the Borrower and the other Grantors are
engaged in related businesses, and each Grantor will derive substantial direct
and indirect benefit from the making of the extensions of credit under the
Credit Agreement; WHEREAS, it is a condition precedent to the obligation of the
Lenders to make their respective extensions of credit to the Borrower under the
Credit Agreement that the Grantors shall have executed and delivered this
Agreement to the Administrative Agent for the ratable benefit of the Secured
Parties; and NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the Borrower
thereunder, each Grantor hereby agrees with the Administrative Agent, for the
ratable benefit of the Secured Parties, as follows: ARTICLE I DEFINITIONS 1.1
Terms Defined in Credit Agreement. All capitalized terms used herein and not
otherwise defined shall have the meanings assigned to such terms in the Credit
Agreement. 1.2 Terms Defined in UCC. Terms defined in the UCC which are not
otherwise defined in this Agreement are used herein as defined in the UCC. 1.3
Definitions of Certain Terms Used Herein. As used in this Agreement, in addition
to the terms defined in the Preliminary Statement, the following terms shall
have the following meanings: “ABL Priority Collateral” has the meaning set forth
in the Intercreditor Agreement. “Accounts” has the meaning set forth in Article
9 of the UCC. 509265-2041-31662122.7



--------------------------------------------------------------------------------



 
[exhibit1044tlbguaranteea003.jpg]
“Account Debtor” has the meaning set forth in Article 9 of the UCC.
“After-Acquired Registered Intellectual Property” has the meaning set forth in
Section 4.1. “Article” means a numbered article of this Agreement, unless
another document is specifically referenced. “Chattel Paper” has the meaning set
forth in Article 9 of the UCC. “Collateral” has the meaning set forth in Article
III. “Collateral Deposit Account” means each Deposit Account of a Grantor other
than an Excluded Account. “Collection Account” has the meaning set forth in
Section 8.1(b). “Commercial Tort Claims” has the meaning set forth in Article 9
of the UCC. “Control” has the meaning set forth in Article 8 or, if applicable,
in Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC. “Control
Agreement Deadline” has the meaning set forth in Section 8.1(a). “Copyrights”
means (a) all copyrights, rights and interests in copyrights, works protectable
by copyright, copyright registrations, and copyright applications; and (b) all
renewals of any of the foregoing. “Deposit Account Control Agreement” means with
respect to a Deposit Account established by a Loan Party (or a Deposit Account
of a Loan Party in existence as of the Closing Date), an agreement establishing
Control of such Deposit Account by the Administrative Agent and whereby the bank
maintaining such Deposit Account agrees to comply only with the instructions
originated by the Administrative Agent, without the further consent of any Loan
Party, upon the delivery of a notice of sole control by the Administrative
Agent. “Deposit Accounts” has the meaning set forth in Article 9 of the UCC.
“Documents” has the meaning set forth in Article 9 of the UCC. “Equipment” has
the meaning set forth in Article 9 of the UCC. “Excluded Accounts” means (i) any
Deposit Account or like account, exclusively used for the following purposes:
taxes, payroll, employee benefits or healthcare benefits or, in each case,
similar items, (ii) any Deposit Account, Securities Account or like account
containing only amounts (in addition to interest earned thereon and amounts
therein to pay fees required by the depository bank with regard to such account)
that (A) represent amounts withheld by any Grantor from interest payments made
by any Grantor in the ordinary course of business in compliance with applicable
tax withholding laws or (B) are held by any Grantor in a trust or fiduciary
capacity for the benefit of Persons that are not Affiliates (for the purposes of
this clause, “Affiliates” shall exclude any persons who are officers or
employees of the Borrower or any of its Restricted Subsidiaries), (iii)
defeasance, redemption, escrow and accounts in connection with repayment of
indebtedness, acquisitions and investments (including purchase price holdback
amounts), in each case, in connection with transactions permitted by the Credit
Agreement and containing only such funds required to satisfy such defeasance,
redemption or escrow obligations (in addition to interest earned
509265-2041-31662122.7



--------------------------------------------------------------------------------



 
[exhibit1044tlbguaranteea004.jpg]
thereon and amounts therein to pay fees required by the depository bank with
regard to such account), (iv) any other account or financial asset in which a
security interest in favor of the Administrative Agent would be unlawful, (v)
any Deposit Account of a retail store location (A) that contains only amounts
reasonably deemed necessary (and notified to the ABL Administrative Agent to the
extent required by the ABL Loan Documents) by the Borrower to fund ongoing
operations and satisfy working capital requirements of such retail store
location and (B) for which funds in such Deposit Account in excess of the
amounts provided for in Clause (A) are automatically swept on a daily basis into
a Collateral Deposit Account and (vi) other Deposit Accounts and Securities
Accounts of the Grantors holding aggregate balances in an amount not to exceed
$2,000,000 for all such accounts at any one time. “Excluded Property” means (i)
any property to the extent that such grant of a security interest therein is
prohibited by any Requirement of Law, requires a consent not obtained of any
Governmental Authority or is prohibited by, or constitutes a breach or default
under or results in or would give rise to the right of termination of or
requires any consent (other than consent of the Borrower or any of its
Restricted Subsidiaries) not obtained under, any contract, lease, permit,
franchise, authorization license, agreement, instrument or other document
evidencing or giving rise to such property or, in the case of any Investment
Property (other than any of the foregoing issued by the Borrower or any of its
Restricted Subsidiaries), any applicable shareholder or similar agreement,
except to the extent that such Requirement of Law or the term in such contract,
lease, permit, franchise, authorization, license, agreement, instrument or other
document or shareholder or similar agreement providing for such prohibition,
breach, default or termination or requiring such consent is ineffective under
applicable law, (ii) assets that are subject to a purchase money Lien or finance
lease permitted under the Credit Agreement to the extent the documents relating
to such purchase money Lien or finance lease do not permit such assets to be
subject to the security interests created hereby or the grant of a security
interest therein would create a right of termination in favor of any other party
thereto (other than the Borrower or any of its Restricted Subsidiaries), (iii)
Excluded Accounts, (iv) any Investment Property consisting of Voting Stock of a
CFC or CFC Holding Company that is in excess of 65% of the total outstanding
Voting Stock of such CFC or CFC Holding Company and any Investment Property
consisting of Capital Stock of an Immaterial Subsidiary, (v) those assets as to
which Administrative Agent and the Borrower reasonably agree in writing that the
cost of obtaining such a security interest is excessive in relation to the
benefit to the Lenders of the security to be afforded thereby, (vi) assets to
the extent a security interest in such assets in favor of the Secured Parties
would reasonably be expected to result in material adverse tax consequences
(including, without limitation, as a result of the operation of Section 956 of
the Code or any similar law or regulation in any applicable jurisdiction), as
reasonably determined by the Borrower and with the consent of the Administrative
Agent (not to be unreasonably withheld or delayed), (vii) Margin Stock, (viii)
any fee-owned real property and any leasehold interests in real property, (ix)
any United States “intent to use” trademark application or “intent-to-use”
service mark application filed pursuant to Section 1(b) of the Lanham Act prior
to the filing of a “statement of use” or Amendment to Allege Use” pursuant to
Section 1(d) or 1(c) of the Lanham Act, respectively, to the extent that, and
solely during the period, if any, in which the grant of a security interest
therein would impair the validity or enforceability of, or render void or
voidable or result in the cancellation of any Grantor’s right, title or interest
therein or any trademark or service mark issued as a result of such application
under applicable federal law, (x) any equity interest in any partnership, joint
venture or other Person that, in each case, would not constitute a Subsidiary,
(xi) any motor vehicles or other assets subject to certificates of title except
to the extent a security interest in such assets may be perfected by filing a
UCC financing statement, (xii) letter of credit rights unless perfected by
filing a UCC financing statement and (xiii) Commercial Tort Claims with a value
of less than $5,000,000; provided that the Borrower in its sole discretion may
elect to exclude any property from the definition of Excluded Property; provided
further that Excluded Property shall not include any Proceeds, substitutions or
replacements of any Excluded Property referred to in any of clauses (i) through
(xiii) above (unless such Proceeds, substitutions or replacements would
constitute Excluded Property referred to in any of clauses (i) through (xiii)
above). 509265-2041-31662122.7



--------------------------------------------------------------------------------



 
[exhibit1044tlbguaranteea005.jpg]
“Exhibit” refers to a specific exhibit to this Agreement, unless another
document is specifically referenced. “Fixtures” has the meaning set forth in
Article 9 of the UCC. “General Intangibles” has the meaning set forth in Article
9 of the UCC. “Goods” has the meaning set forth in Article 9 of the UCC.
“Guarantor Obligations” means with respect to any Guarantor, all obligations and
liabilities of such Guarantor which arise under or in connection with this
Agreement (including, without limitation, Article II) or any other Loan
Document, whether on account of guarantee obligations, reimbursement
obligations, fees, indemnities, costs, expenses or otherwise (including, without
limitation, all fees and disbursements of counsel to the Administrative Agent or
to the Lenders that are required to be paid by such Guarantor pursuant to the
terms of this Agreement or any other Loan Document). “Guarantors” means the
Grantors; provided that each Grantor shall be considered a Guarantor only with
respect to the Primary Obligations of any other Loan Party. “Instruments” has
the meaning set forth in Article 9 of the UCC. “Intellectual Property” means the
collective reference to all rights, priorities and privileges in and to
intellectual property, whether arising under United States, multinational or
foreign laws or otherwise, including, without limitation, with respect to the
Copyrights, the Copyright Licenses, the Patents, the Patent Licenses, the
Trademarks and the Trademark Licenses. “Inventory” has the meaning set forth in
Article 9 of the UCC. “Investment Property” has the meaning set forth in Article
9 of the UCC. “Letter-of-Credit Rights” has the meaning set forth in Article 9
of the UCC. “Licenses” means, with respect to any Person, all of such Person’s
right, title, and interest in and to any and all licensing agreements or similar
arrangements in and to its Patents, Copyrights, or Trademarks. “Lock Boxes” has
the meaning set forth in Section 8.1(a). “Lock Box Agreements” has the meaning
set forth in Section 8.1(a). “Obligations” means, with respect to any Grantor,
the collective reference to its Primary Obligations and its Guarantor
Obligations. “Patents” means (a) any and all patents and patent applications;
and (b) all reissues, reexaminations, divisionals, continuations, renewals,
extensions, and continuations-in-part thereof. “Pledged Chattel Paper” means all
Chattel Paper, but only to the extent not constituting Excluded Property.
“Pledged Collateral” means all Instruments, Securities and other Investment
Property of the Grantors (other than Excluded Property), whether or not
physically delivered to the Administrative Agent pursuant to this Agreement.
509265-2041-31662122.7



--------------------------------------------------------------------------------



 
[exhibit1044tlbguaranteea006.jpg]
“Primary Obligations” means, with respect to any Loan Party, the unpaid
principal of and interest on (including interest accruing after the maturity of
the Loans and interest accruing after the filing of any petition in bankruptcy,
or the commencement of any insolvency, reorganization or like proceeding,
relating to such Loan Party, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) the Loans and all other
obligations and liabilities of such Loan Party to the Administrative Agent or
any other Secured Party, whether direct or indirect, absolute or contingent, due
or to become due, or now existing or hereafter incurred, which may arise under,
out of, or in connection with, the Credit Agreement, any other Loan Documents
(other than this Agreement) or any other document made, delivered or given in
connection herewith or therewith (other than this Agreement), whether on account
of principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses (including all reasonable and documented fees, charges and
disbursements of counsel to the Administrative Agent or to any other Secured
Party that are required to be paid by such Loan Party pursuant to the terms of
any of the foregoing agreements) or otherwise. “Proceeds” means all “proceeds”
as such term is defined in Section 9-102(a)(64) of the New York UCC and, in any
event, shall include, without limitation, all dividends or other income from the
Investment Property, collections thereon or distributions or payments with
respect thereto. “Receivables” means the Accounts, Chattel Paper, Documents,
Investment Property, Instruments, Subject Agreements and any other rights or
claims to receive money which are General Intangibles or which are otherwise
included as Collateral. “Requirement of Law” means as to any Person, the
Certificate of Incorporation and By Laws or other organizational or governing
documents of such Person, and any law, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject. “Section” means a numbered
section of this Agreement, unless another document is specifically referenced.
“Secured Parties” means the collective reference to the Administrative Agent and
the Lenders. “Securities Account” has the meaning set forth in Article 8 of the
UCC. “Securities Intermediary” has the meaning set forth in Article 8 of the
UCC. “Security” has the meaning set forth in Article 8 of the UCC. “Specified
Permitted Liens” means the Liens on the Collateral securing the obligations of
the Loan Parties under the ABL Loan Documents, subject to the Intercreditor
Agreement. “Stock Rights” means all dividends, instruments or other
distributions and any other right or property which the Grantors shall receive
or shall become entitled to receive for any reason whatsoever with respect to,
in substitution for or in exchange for any Capital Stock constituting
Collateral, any right to receive Capital Stock and any right to receive
earnings, in which the Grantors now have or hereafter acquire any right, issued
by an issuer of such Capital Stock. “Supporting Obligations” has the meaning set
forth in Article 9 of the UCC. “Trademarks” means (a) all trademarks (including
service marks), trade names, trade dress, trade styles, Internet domain names
and all other sources of commercial indicia and the registrations and
509265-2041-31662122.7



--------------------------------------------------------------------------------



 
[exhibit1044tlbguaranteea007.jpg]
applications for registration thereof and the goodwill of the business
symbolized by the foregoing; and (b) all renewals of the foregoing. “UCC” means
the Uniform Commercial Code, as in effect from time to time, of the State of New
York or of any other state the laws of which are required as a result thereof to
be applied in connection with the attachment, perfection or priority of, or
remedies with respect to, Administrative Agent’s or any Lender’s Lien on any
Collateral. “Voting Stock” means, with respect to any Person, Capital Stock
issued by such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even where the right so to vote
has been suspended by the happening of such a contingency. The foregoing
definitions shall be equally applicable to both the singular and plural forms of
the defined terms. ARTICLE II GUARANTEE 2.1 Guarantee. (a) Each of the
Guarantors hereby, jointly and severally, unconditionally and irrevocably,
guarantees to the Administrative Agent, for the ratable benefit of the Secured
Parties and their respective successors and assigns, the prompt and complete
payment and performance by the Loan Parties when due (whether at the stated
maturity, by acceleration or otherwise) of the Primary Obligations of the Loan
Parties. (b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor (other than the
Borrower) hereunder and under the other Loan Documents shall in no event exceed
the amount which can be guaranteed by such Guarantor under applicable federal
and state laws relating to the insolvency of debtors (after giving effect to the
right of contribution established in Section 2.2). (c) Each Guarantor agrees
that the Primary Obligations of the Loan Parties may at any time and from time
to time exceed the amount of the liability of such Guarantor hereunder without
impairing the guarantee contained in this Article II or affecting the rights and
remedies of the Administrative Agent or any Lender hereunder. (d) The guarantee
contained in this Article II shall remain in full force and effect until all the
Primary Obligations of the Loan Parties (other than indemnification or
reimbursement obligations under Sections 2.18, 2.19(a), 2.19(d) or 2.20 of the
Credit Agreement for which the Borrower has not been notified and contingent
indemnification obligations) shall have been satisfied by payment in full and
the Commitments shall be terminated, notwithstanding that from time to time
during the term of the Credit Agreement the Loan Parties may be free from any
Primary Obligations. (e) No payment made by the Borrower, any other Loan Party,
any of the Guarantors, any other guarantor or any other Person or received or
collected by the Administrative Agent or any Lender from the Borrower, any other
Loan Party, any of the Guarantors, any other guarantor or any other Person by
virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Primary Obligations shall be deemed to modify, reduce, release or otherwise
affect the liability of any Guarantor hereunder which shall, notwithstanding any
such payment (other than any payment made by such Guarantor in respect of the
Primary Obligations of the Loan Parties or any payment received or collected
from such Guarantor in respect of the Primary Obligations of the Loan
509265-2041-31662122.7



--------------------------------------------------------------------------------



 
[exhibit1044tlbguaranteea008.jpg]
Parties), remain liable for the Primary Obligations of the Loan Parties up to
the maximum liability of such Guarantor hereunder until the Primary Obligations
of the Loan Parties (other than indemnification or reimbursement obligations
under Sections 2.18, 2.19(a), 2.19(d) or 2.20 of the Credit Agreement for which
the Borrower has not been notified and contingent indemnification obligations)
are paid in full and the Commitments are terminated. 2.2 Right of Contribution.
Each Guarantor hereby agrees that to the extent that a Guarantor shall have paid
more than its proportionate share of any payment made hereunder, such Guarantor
shall be entitled to seek and receive contribution from and against any other
Guarantor hereunder which has not paid its proportionate share of such payment.
Each Guarantor’s right of contribution shall be subject to the terms and
conditions of Section 2.3. The provisions of this Section 2.2 shall in no
respect limit the obligations and liabilities of any Guarantor to the
Administrative Agent and the Lenders, and each Guarantor shall remain liable to
the Administrative Agent and the Lenders for the full amount guaranteed by such
Guarantor hereunder. 2.3 No Subrogation. Notwithstanding any payment made by any
Guarantor hereunder or any set-off or application of funds of any Guarantor by
the Administrative Agent or any Lender, no Guarantor shall be entitled to be
subrogated to any of the rights of the Administrative Agent or any Lender
against the Borrower, any other Loan Party or any other Guarantor or any
collateral security or guarantee or right of offset held by the Administrative
Agent or any Lender for the payment of the Primary Obligations of the Loan
Parties, nor shall any Guarantor seek or be entitled to seek any contribution or
reimbursement from the Borrower, any other Loan Party or any other Guarantor in
respect of payments made by such Guarantor hereunder, until all amounts owing to
the Administrative Agent and the Lenders by the Loan Parties on account of the
Primary Obligations (other than indemnification or reimbursement obligations
under Sections 2.18, 2.19(a), 2.19(d) or 2.20 of the Credit Agreement for which
the Borrower has not been notified and contingent indemnification obligations)
are paid in full and the Commitments are terminated. If any amount shall be paid
to any Guarantor on account of such subrogation rights at any time when all of
the Primary Obligations of the Loan Parties (other than indemnification or
reimbursement obligations under Sections 2.18, 2.19(a), 2.19(d) or 2.20 of the
Credit Agreement for which the Borrower has not been notified and contingent
indemnification obligations) shall not have been paid in full, such amount shall
be held by such Guarantor in trust for the Administrative Agent and the Lenders,
segregated from other funds of such Guarantor, and shall, forthwith upon receipt
by such Guarantor, be turned over to the Administrative Agent in the exact form
received by such Guarantor (duly indorsed by such Guarantor to the
Administrative Agent, if required), to be applied against the Primary
Obligations of the Loan Parties, whether matured or unmatured, in such order as
the Administrative Agent may determine. 2.4 Amendments, etc. with respect to the
Primary Obligations. Each Guarantor shall remain obligated hereunder
notwithstanding that, without any reservation of rights against any Guarantor
and without notice to or further assent by any Guarantor, any demand for payment
of any of the Primary Obligations of the Loan Parties made by the Administrative
Agent or any Lender may be rescinded by the Administrative Agent or such Lender
and any of the Primary Obligations of the Loan Parties continued, and the
Primary Obligations of the Loan Parties, or the liability of any other Person
upon or for any part thereof, or any collateral security or guarantee therefor
or right of offset with respect thereto, may, from time to time, in whole or in
part, be renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Administrative Agent or any Lender, and the
Credit Agreement and the other Loan Documents and any other documents executed
and delivered in connection therewith may be amended, modified, supplemented or
terminated, in whole or in part, as the Administrative Agent (or the Required
Lenders or all Lenders, as the case may be) may deem advisable from time to
time, and any collateral security, guarantee or right of offset at any time held
by the Administrative Agent or any Lender for the payment of the Primary
Obligations of the Loan Parties may be sold, exchanged, waived, surrendered or
released. Neither the Administrative Agent nor any Lender shall have any
obligation to 509265-2041-31662122.7



--------------------------------------------------------------------------------



 
[exhibit1044tlbguaranteea009.jpg]
protect, secure, perfect or insure any Lien at any time held by it as security
for the Primary Obligations of the Loan Parties or for the guarantee contained
in this Article II or any property subject thereto. 2.5 Guarantee Absolute and
Unconditional. Each Guarantor waives any and all notice of the creation,
renewal, extension or accrual of any of the Primary Obligations of the Loan
Parties and notice of or proof of reliance by the Administrative Agent or any
Lender upon the guarantee contained in this Article II or acceptance of the
guarantee contained in this Article II; the Primary Obligations of the Loan
Parties, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived, in reliance
upon the guarantee contained in this Article; and all dealings between the Loan
Parties, on the one hand, and the Administrative Agent and the Lenders, on the
other hand, likewise shall be conclusively presumed to have been had or
consummated in reliance upon the guarantee contained in this Article II. Each
Guarantor waives diligence, presentment, protest, demand for payment and notice
of default or nonpayment to or upon the Borrower, any other Loan Party or any of
the Guarantors with respect to the Primary Obligations of the Loan Parties. Each
Guarantor understands and agrees that the guarantee contained in this Article II
shall be construed as a continuing, absolute and unconditional guarantee of
payment without regard to (a) the validity or enforceability of the Credit
Agreement or any other Loan Document, any of the Primary Obligations of the Loan
Parties or any other collateral security therefor or guarantee or right of
offset with respect thereto at any time or from time to time held by the
Administrative Agent or any Lender, (b) any defense, set-off or counterclaim
(other than a defense of payment or performance) which may at any time be
available to or be asserted by the Borrower, any other Loan Party or any other
Person against the Administrative Agent or any Lender, or (c) any other
circumstance whatsoever (with or without notice to or knowledge of the Borrower,
any other Loan Party or such Guarantor) which constitutes, or might be construed
to constitute, an equitable or legal discharge of the Loan Parties for the
Primary Obligations, or of such Guarantor under the guarantee contained in this
Article II, in bankruptcy or in any other instance. When making any demand
hereunder or otherwise pursuing its rights and remedies hereunder against any
Guarantor, the Administrative Agent or any Lender may, but shall be under no
obligation to, make a similar demand on or otherwise pursue such rights and
remedies as it may have against the Borrower, any other Loan Party, any other
Guarantor or any other Person or against any collateral security or guarantee
for the Primary Obligations of the Loan Parties or any right of offset with
respect thereto, and any failure by the Administrative Agent or any Lender to
make any such demand, to pursue such other rights or remedies or to collect any
payments from the Borrower, any other Loan Party, any other Guarantor or any
other Person or to realize upon any such collateral security or guarantee or to
exercise any such right of offset, or any release of the Borrower, any other
Loan Party with Primary Obligations, any other Guarantor or any other Person or
any such collateral security, guarantee or right of offset, shall not relieve
any Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of the Administrative Agent or any Lender against any Guarantor.
For the purposes hereof “demand” shall include the commencement and continuance
of any legal proceedings. 2.6 Reinstatement. The guarantee contained in this
Article II shall continue to be effective, or be reinstated, as the case may be,
if at any time payment, or any part thereof, of any of the Primary Obligations
of the Loan Parties is rescinded or must otherwise be restored or returned by
the Administrative Agent or any Lender upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Borrower, any other Loan Party
or any Guarantor, or upon or as a result of the appointment of a receiver,
intervenor or conservator of, or trustee or similar officer for, the Borrower,
any other Loan Party or any Guarantor or any substantial part of its property,
or otherwise, all as though such payments had not been made. 2.7 Payments. Each
Guarantor hereby guarantees that payments hereunder will be paid to the
Administrative Agent without set-off or counterclaim in Dollars at the Funding
Office or such other office designated by the Administrative Agent in writing.
509265-2041-31662122.7



--------------------------------------------------------------------------------



 
[exhibit1044tlbguaranteea010.jpg]
ARTICLE III GRANT OF SECURITY INTEREST Each Grantor hereby pledges, assigns and
grants to the Administrative Agent, on behalf of and for the benefit of the
Secured Parties, to secure the prompt and complete payment and performance when
due (whether at stated maturity, by acceleration or otherwise) of such Grantor’s
Obligations, a security interest in all of its right, title and interest in, to
and under all personal property and other assets, whether now owned by or owing
to, or hereafter acquired by or arising in favor of such Grantor (including
under any trade name or derivations thereof), and whether owned or consigned by
or to, or leased from or to, such Grantor, and regardless of where located (all
of which will be collectively referred to as the “Collateral”), including with
respect to: (a) all Accounts; (b) all Chattel Paper; (c) all Deposit Accounts;
(d) all Documents (other than title documents with respect to Vehicles); (e) all
Equipment; (f) all Fixtures; (g) all General Intangibles; (h) all Goods; (i) all
Instruments; (j) all Intellectual Property (including, for the avoidance of
doubt, with respect to any Grantor’s right to (i) sue for past, present, and
future infringement of any of the foregoing, and (ii) any income, royalties,
damages, and payments now or hereafter due or payable under any of the
foregoing); (k) all Inventory; (l) all Investment Property; (m) all cash or cash
equivalents; (n) all letters of credit, Letter-of-Credit Rights and Supporting
Obligations; (o) all Commercial Tort Claims; (p) all accessions to,
substitutions for and replacements, proceeds (including Stock Rights), insurance
proceeds and products of the foregoing, together with all books and records,
customer lists, credit files, computer files, programs, printouts and other
computer materials and records related thereto and any General Intangibles at
any time evidencing or relating to any of the foregoing; (q) all other property
not otherwise described above (except for any property specifically excluded
from any clause in this section above, and any property specifically excluded
from any defined term used in any clause of this section above);
509265-2041-31662122.7



--------------------------------------------------------------------------------



 
[exhibit1044tlbguaranteea011.jpg]
(r) all books and records pertaining to the Collateral; and (s) to the extent
not otherwise included in the foregoing, all Proceeds, Supporting Obligations
and products of any and all of the foregoing and all collateral security and
guarantees given by any Person with respect to any of the foregoing; provided,
however, that notwithstanding any of the other provisions set forth in this
Agreement or the other Loan Documents, no Excluded Property shall constitute
Collateral under this Agreement. ARTICLE IV REPRESENTATIONS AND WARRANTIES To
induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Borrower thereunder, each Grantor hereby represents and warrants
to the Administrative Agent and each Lender that: 4.1 Perfection and Priority.
When financing statements naming such Grantor as debtor and the Administrative
Agent as secured party and providing a description of the Collateral with
respect to which such Grantor has purported to grant a security interest
hereunder have been filed in the appropriate offices against such Grantor in the
locations listed on Exhibit E, the Administrative Agent will have a fully
perfected first priority (or such other priority as required by the
Intercreditor Agreement) security interest, subject only to Liens permitted
under Section 7.3 of the Credit Agreement, in that Collateral of the Grantor in
which a security interest may be perfected by filing of an initial financing
statement in the appropriate office against such Grantor; provided that the
filing of this Agreement (or a short form Intellectual Property security
agreement substantially in the form of Annex 2 hereto) with the United States
Patent and Trademark Office and the United States Copyright Office may be
necessary to perfect the security interest of the Administrative Agent in
respect of any United States registered Patents, Trademarks and Copyrights (i)
owned by (or, with respect to United States registered Copyrights, exclusively
licensed to) such Grantor as of the date hereof or (ii) acquired or created by
(or, with respect to United States registered Copyrights, exclusively licensed
to) such Grantor after the date hereof (such United States registered Patents,
Trademarks and Copyrights described in this clause (ii), the “After-Acquired
Registered Intellectual Property”). When the Pledged Collateral is delivered to
the Administrative Agent in accordance with this Agreement, the Administrative
Agent will have a fully perfected first priority security interest, subject only
to Liens permitted under Section 7.3 of the Credit Agreement, in such Pledged
Collateral if and to the extent that a security interest may be perfected by
such delivery. 4.2 Type and Jurisdiction of Organization; Organizational and
Identification Numbers. The type of entity of such Grantor, its state of
organization, the organizational number issued to it by its state of
organization and its federal employer identification number, in each case as of
the Closing Date, are set forth on Exhibit A. 4.3 Principal Location. Such
Grantor’s mailing address, and the location of its place of business (if it has
only one) or its chief executive office (if it has more than one place of
business), in each case as of the Closing Date, are disclosed in Exhibit A. 4.4
Collateral Locations. All of such Grantor’s locations where Collateral
consisting of Inventory with an aggregate value in excess of $200,000 is located
(or is in transit to) as of the Closing Date are listed on Exhibit A. As of the
Closing Date all of said locations are owned by such Grantor except for
locations (i) which are leased by such Grantor as lessee and designated on
Exhibit A or (ii) at which 509265-2041-31662122.7



--------------------------------------------------------------------------------



 
[exhibit1044tlbguaranteea012.jpg]
Inventory is held in a public warehouse or is otherwise held by a bailee or on
consignment as designated on Exhibit A. 4.5 Deposit Accounts. All of such
Grantor’s Collateral Deposit Accounts in existence on the Closing Date are
listed on Exhibit B. 4.6 Exact Names. Such Grantor’s name in which it has
executed this Agreement is the exact name as it appears in such Grantor’s
organizational documents, as amended, as filed with such Grantor’s jurisdiction
of organization as of the Closing Date. As of the Closing Date such Grantor has
not, during the past five years, been known by or used any other corporate or
fictitious name, or been a party to any merger or consolidation, or been a party
to any acquisition, other than as provided on Exhibit A. 4.7 Chattel Paper. Such
Grantor’s Pledged Chattel Paper consisting of rental agreements and installment
sales agreements are maintained (a) if Section 6.13(b) of the ABL Credit
Agreement does not apply, at the locations directed by the Borrower pursuant to
Section 6.13(a) of the ABL Credit Agreement or (b) if Section 6.13(b) of the ABL
Credit Agreement applies, at the Specified Administrative Agent Location (as
defined in the ABL Credit Agreement). None of the Pledged Chattel Paper has any
marks or notations indicating that it has been pledged, assigned or otherwise
conveyed to any Person, other than (i) those that have been terminated or (ii)
those containing the legend required by Section 6.13(c) of the ABL Credit
Agreement. 4.8 [Reserved]. 4.9 [Reserved]. 4.10 Intellectual Property. Except as
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, Exhibit C sets forth a true and complete list of (a)
each registered or applied for United States Patent, Trademark or Copyright
owned by each Grantor as of the Closing Date and (b) all Licenses under which a
Grantor is an exclusive licensee of a registered or applied for Copyright. This
Agreement is effective to create a valid and continuing Lien and, upon filing of
appropriate financing statements in the offices listed on Exhibit E and this
Agreement or the filing and recordation of a short form intellectual property
security agreement substantially in the form of Annex 2 hereto with the United
States Copyright Office and the United States Patent and Trademark Office, a
fully perfected first priority (or such other priority as required by the
Intercreditor Agreement) security interest in favor of the Administrative Agent
on such Grantor’s United States Patents, Trademarks and Copyrights that are
registered or are applications constituting Collateral, in each case, to the
extent that a security interest can be perfected by the filing or recordation of
such documents, as applicable. 4.11 [Reserved]. 4.12 [Reserved]. 4.13 Pledged
Collateral. (a) Exhibit D sets forth a complete and accurate list of all Pledged
Collateral owned by such Grantor as of the Closing Date. Such Grantor further
represents and warrants as of the Closing Date that (A) all Pledged Collateral
owned by it constituting Capital Stock issued by a Subsidiary of such Grantor
has been (to the extent such concepts are relevant with respect to such Pledged
Collateral) duly authorized and validly issued and are fully paid and
non-assessable; (B) with respect to any certificates delivered to the
Administrative Agent representing Capital Stock issued by a Subsidiary of such
Grantor, either such certificates are Securities as defined in Article 8 of the
UCC as a result of actions by the issuer or otherwise, or, if such certificates
are not Securities, such Grantor has so informed the Administrative Agent so
that the Administrative Agent may take steps to perfect its security interest
therein 509265-2041-31662122.7



--------------------------------------------------------------------------------



 
[exhibit1044tlbguaranteea013.jpg]
as a General Intangible; (C) [reserved]; and (D) all Pledged Collateral which
represents Indebtedness owed to such Grantor by a Subsidiary of the Borrower, to
the actual knowledge of such Grantor, has been duly authorized, authenticated or
issued and delivered by the issuer of such Indebtedness, is the legal, valid and
binding obligation of such issuer and such issuer is not in default thereunder.
(b) No consent, approval, authorization, or other action by, and no giving of
notice, filing with, any governmental authority or any other Person is required
for the pledge by such Grantor of such Pledged Collateral pursuant to this
Agreement or for the execution, delivery and performance of this Agreement by
such Grantor, or for the exercise by the Administrative Agent of the voting or
other rights provided for in this Agreement or for the remedies in respect of
the Pledged Collateral pursuant to this Agreement, except (i) the filing of
financing statements with respect to any Pledged Collateral that is an
uncertificated security, (ii) as may be required in connection with such
disposition by laws affecting the offering and sale of securities generally,
(iii) for those consents which have been made or obtained prior to the
effectiveness of such pledge and (iv) those, that if not obtained, would not
reasonably be expected to have a Material Adverse Effect. (c) As of the Closing
Date, such Grantor owns the percentage of the issued and outstanding Capital
Stock that constitutes Pledged Collateral indicated in Exhibit D and none of the
Pledged Collateral which represents Indebtedness owed to such Grantor by a
Subsidiary of the Borrower is subordinated in right of payment to other
Indebtedness or subject to the terms of an indenture. 4.14 Commercial Tort
Claims. As of the Closing Date, no Grantor has rights in any commercial tort
claim with an asserted value in excess of $5,000,000. ARTICLE V COVENANTS From
the date of this Agreement and thereafter until the Primary Obligations of the
Loan Parties (other than indemnification or reimbursement obligations under
Sections 2.18, 2.19(a), 2.19(d) or 2.20 of the Credit Agreement for which the
Borrower has not been notified and contingent indemnification obligations) shall
have been satisfied by payment in full and the Commitments shall be terminated,
each Grantor agrees that: 5.1 General. (a) Collateral Records. Such Grantor will
maintain books and records with respect to the Collateral owned by it that are
complete and accurate in all material respects, and, after the occurrence and
during the continuance of an Event of Default, furnish to the Administrative
Agent such reports relating to such Collateral as the Administrative Agent shall
from time to time reasonably request. (b) Authorization to File Financing
Statements; Ratification. Such Grantor hereby authorizes the Administrative
Agent to file, and if requested will deliver to the Administrative Agent, all
financing statements and other documents and take such other actions as may from
time to time be reasonably requested by the Administrative Agent in order to
maintain a perfected security interest in (with the priority required by the
Intercreditor Agreement) and, if applicable, Control of, the Collateral owned by
such Grantor, in each case. Any financing statement filed by the Administrative
Agent may be filed in any filing office in any applicable UCC jurisdiction and
may (i) indicate such Grantor’s Collateral (A) as “all assets of the Grantor” or
words of similar effect, regardless of whether any particular asset included in
the Collateral falls within the scope of Article 9 of the UCC of such
jurisdiction, or (B) by any other description which reasonably approximates the
description contained in this Agreement, and (ii) contain any other information
required by the UCC for the sufficiency or filing office acceptance of any
financing statement 509265-2041-31662122.7



--------------------------------------------------------------------------------



 
[exhibit1044tlbguaranteea014.jpg]
or amendment, including whether such Grantor is an organization, the type of
organization and any organization identification number issued to such Grantor.
Such Grantor also agrees to furnish any such information described in the
foregoing sentence to the Administrative Agent promptly upon written request.
(c) [Reserved]. (d) [Reserved]. (e) [Reserved]. (f) Other Financing Statements.
Such Grantor will not authorize the filing of any financing statement naming it
as debtor covering all or any portion of the Collateral owned by it, except for
financing statements (i) naming the Administrative Agent on behalf of the
Secured Parties as the secured party and (ii) in respect of other Liens
permitted by Section 7.3 of the Credit Agreement. Such Grantor acknowledges that
it is not authorized to file any financing statement or amendment or termination
statement with respect to any financing statement naming the Administrative
Agent as secured party without the prior written consent of the Administrative
Agent, subject to such Grantor’s rights under the UCC. (g) [Reserved]. (h)
[Reserved]. 5.2 [Reserved]. 5.3 [Reserved]. 5.4 Delivery of Instruments and
Securities. Subject to the terms of the Intercreditor Agreement, such Grantor
will (a) deliver to the Administrative Agent (x) on the Closing Date (with
respect to certificated Securities and Instruments the constitute Collateral
existing on such date) or (y) within 30 days following receipt, formation,
acquisition or redesignation by such Grantor (with respect to certificated
Securities and Instruments that constitute Collateral received or acquired after
the Closing Date) the originals of all certificated Securities and all
Instruments constituting Collateral owned by it if, in the case of Instruments,
the amount payable thereunder is greater than $1,000,000; provided, that, to the
extent that Instruments with an individual amount less than $1,000,000 which are
not delivered exceeds $7,500,000 in the aggregate, the Grantors shall deliver
Instruments sufficient to cause such aggregate amount to be less than
$7,500,000; provided that such delivery shall not be required with respect to
(1) notes and Instruments that are promptly deposited into an investment or
securities account, (2) checks received in the ordinary course of business and
(3) notes and Instruments issued in connection with the extension of trade
credit by any Grantor in the ordinary course of business and (b) in connection
with the delivery of Collateral pursuant to clause (a)(y) above, promptly upon
the Administrative Agent's written request, deliver to the Administrative Agent
a duly executed amendment to this Agreement, substantially in the form of
Exhibit F hereto (the “Amendment”), pursuant to which such Grantor will pledge
such additional Collateral. Such Grantor hereby authorizes the Administrative
Agent to attach each Amendment to this Agreement and agrees that all additional
Collateral owned by it set forth in such Amendments shall be considered to be
part of the Collateral. 5.5 Uncertificated Pledged Collateral. Upon the written
request of the Administrative Agent, such Grantor will from time to time use
commercially reasonable efforts to cause the appropriate issuer of
uncertificated securities or other types of Pledged Collateral owned by it not
represented by certificates to mark their books and records with the numbers and
face amounts of all such uncertificated securities or 509265-2041-31662122.7



--------------------------------------------------------------------------------



 
[exhibit1044tlbguaranteea015.jpg]
other types of Pledged Collateral not represented by certificates and all
rollovers and replacements therefor to reflect the Lien of the Administrative
Agent granted pursuant to this Agreement. With respect to any Pledged Collateral
owned by it, upon the written request of the Administrative Agent, such Grantor
will use commercially reasonable efforts to cause the issuers of uncertificated
securities which are Pledged Collateral to cause the Administrative Agent to
have and retain Control over such Pledged Collateral. 5.6 Pledged Collateral.
(a) [Reserved]. (b) Registration of Pledged Collateral. Subject to the terms of
the Intercreditor Agreement, after the occurrence and during the continuation of
any Event of Default such Grantor will permit any registerable Pledged
Collateral owned by it to be registered in the name of the Administrative Agent
or its nominee at any time at the option of the Administrative Agent. (c)
Exercise of Rights in Pledged Collateral. (i) Without in any way limiting the
foregoing and subject to clause (ii) below, such Grantor shall have the right to
exercise all voting rights or other rights relating to the Pledged Collateral
owned by it to the extent not in violation of this Agreement, the Credit
Agreement or any other Loan Document. (ii) Subject to the terms of the
Intercreditor Agreement, such Grantor will permit the Administrative Agent or
its nominee at any time after the occurrence and during the continuation of an
Event of Default, without notice, to exercise all voting rights or other rights
relating to the Pledged Collateral owned by it, including, without limitation,
exchange, subscription or any other rights, privileges, or options pertaining to
any Capital Stock or Investment Property constituting such Pledged Collateral as
if it were the absolute owner thereof. (iii) Unless an Event of Default shall
have occurred and be continuing, such Grantor shall be entitled to collect and
receive for its own use all cash dividends and interest paid in respect of the
Pledged Collateral owned by it to the extent not in violation of the Credit
Agreement. If an Event of Default shall occur and be continuing and the
Administrative Agent shall give written notice of its intent to exercise such
rights to the relevant Grantor or Grantors, the Administrative Agent shall have
the right to receive all such cash dividends, interest, payments and other
Proceeds paid in respect of the Pledged Collateral. 5.7 Intellectual Property.
(a) [Reserved]. (b) Such Grantor shall promptly notify the Administrative Agent
if it has received written notice that any application or registration for a
United States Patent, Trademark or Copyright (now or hereafter existing) may
become abandoned or dedicated to the public, or of any adverse determination or
development (including the institution of, or any such determination or
development in, any proceeding in the United States Patent and Trademark Office,
the United States Copyright Office or any court) regarding such Grantor’s
ownership of any United States Patent, Trademark or Copyright registration or
application or to keep and maintain the same, in each case, if and to the extent
that such abandonment, dedication, determination or development would reasonably
be expected to have a Material Adverse Effect. (c) If such Grantor obtains an
ownership or other interest in any After-Acquired Registered Intellectual
Property, such Grantor shall, prior to or concurrently with the next delivery of
any financial statements pursuant to Section 6.1(a) or 6.1(b) of the Credit
Agreement, execute and deliver an appropriate short form intellectual property
security agreement or agreements, as applicable, substantially in the form of
Annex 2 hereto to evidence the Administrative Agent’s first priority (or such
other priority 509265-2041-31662122.7



--------------------------------------------------------------------------------



 
[exhibit1044tlbguaranteea016.jpg]
required by the Intercreditor Agreement) security interest, subject only to
Liens permitted by Section 7.3 of the Credit Agreement, in such After-Acquired
Registered Intellectual Property during the preceding applicable period, and
shall make any necessary or reasonably desirable recordations of such short form
intellectual property security agreements with the United States Patent and
Trademark Office (no later than 90 days after execution of same), the United
States Copyright Office (no later than 30 days after execution of same) or any
similar office or agency as appropriate. 5.8 Commercial Tort Claims. If such
Grantor shall acquire an interest in any Commercial Tort Claim with a value
estimated in good faith by the Borrower to be in excess of $5,000,000,
concurrently with the delivery of any financial statements pursuant to Section
6.1(a) or Section 6.1(b) of the Credit Agreement (or, if acquired within 30 days
of the date of delivery of such financial statements, the next succeeding
delivery), such Grantor shall notify the Administrative Agent of the existence
thereof and, upon written request from the Administrative Agent, such Grantor
shall enter into an amendment to this Agreement, in the form of Exhibit F
hereto, granting to the Administrative Agent security interest in such
commercial tort claim (with the priority required by the Intercreditor
Agreement). 5.9 [Reserved]. 5.10 [Reserved]. 5.11 [Reserved]. 5.12 Insurance.
(a) [Reserved]. (b) If the Grantor fails to obtain any insurance as required by
Section 6.5 of the Credit Agreement, the Administrative Agent may obtain such
insurance at the Borrower’s expense. By purchasing such insurance, the
Administrative Agent shall not be deemed to have waived any Default arising from
a Grantor’s failure to maintain such insurance or pay any premium therefor. All
sums disbursed by the Administrative Agent in connection with this Section 5.12
shall be part of the Obligations secured hereby. (c) Subject to the
Intercreditor Agreement, such Grantor irrevocably makes, constitutes and
appoints the Administrative Agent (and all officers, employees or agents
designated by the Administrative Agent) as such Grantor’s true and lawful agent
(and attorney-in-fact) for the purpose, during the occurrence and continuance of
an Event of Default, of making, settling and adjusting claims in respect of
Collateral under policies of insurance, and for making all determinations and
decisions with respect thereto and of endorsing the name of such Grantor on any
check, draft, instrument or other item of payment for the proceeds of such
policies. 5.13 Change of Name. Such Grantor will provide to the Administrative
Agent within ten (10) Business Days (or such later date as the Administrative
Agent may agree in its reasonable discretion) thereafter notice of any change
(i) in its corporate or organization name or (ii) in its “location” (determined
as provided in UCC Section 9-307) and will deliver to the Administrative Agent
all additional financing statements and other executed documents reasonably
requested by the Administrative Agent to maintain the validity, perfection and
priority of the security interests provided for herein. 5.14 [Reserved]. 5.15
[Reserved]. 5.16 Required Actions. Notwithstanding anything to the contrary in
this Agreement or the Credit Agreement, with respect to each Grantor, (a) no
perfection steps shall be required by any means 509265-2041-31662122.7



--------------------------------------------------------------------------------



 
[exhibit1044tlbguaranteea017.jpg]
other than (i) filings pursuant to the UCC in the office of the Secretary of
State (or equivalent filing office) of the relevant State(s) of the respective
jurisdictions of organization of such Grantor, (ii) filings in the United States
Patent and Trademark Office and the United States Copyright Office of executed
short form security agreements, in the form substantially set forth in Annex 2,
(iii) delivery of Collateral consisting of Instruments with an individual
principal amount in excess of $1,000,000 or, to the extent that Instruments with
an individual principal amount less than $1,000,000 which are not delivered
exceeds $7,500,000 in the aggregate, delivery of Instruments sufficient to cause
such aggregate principal amount to be less than $7,500,000; provided that such
delivery shall not be required with respect to (1) notes and Instruments that
are promptly deposited into an investment or securities account, (2) checks
received in the ordinary course of business and (3) notes and Instruments issued
in connection with the extension of trade credit by any Grantor in the ordinary
course of business, (iv) delivery of Collateral consisting of certificated
Securities, (v) entering into Deposit Account Control Agreements to the extent
required by the terms of this Agreement or the Credit Agreement, (vi) actions
for the purposes of obtaining Control over Pledged Collateral constituting
uncertificated securities and (vii) other actions expressly required by this
Agreement or the Credit Agreement; (b) no actions shall be required hereunder in
order to create or perfect any security interest in assets of such Grantor
located or titled outside of the United States or make enforceable any such
security interest (it being understood that there shall be no security
agreements or pledge agreements with respect to assets of such Grantor governed
under the laws of any jurisdiction other than the United States); (c) no actions
shall be required hereunder in order to perfect any security interest in
Securities Accounts or assets subject to certificates of title except to the
extent a security interest in such assets may be perfected by filing a UCC
financing statement; and (d) no security shall be taken or perfected over
movable plant and equipment to the extent requiring any labeling or segregation
of such plant or equipment. ARTICLE VI EVENTS OF DEFAULT AND REMEDIES 6.1
Remedies. (a) Upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent may exercise any or all of the following
rights and remedies: (i) those rights and remedies provided in this Agreement,
the Credit Agreement, or any other Loan Document; provided that this Section
6.1(a) shall not be understood to limit any rights or remedies available to the
Administrative Agent and the Secured Parties prior to an Event of Default; (ii)
those rights and remedies available to a secured party under the UCC or under
any other applicable law (including, without limitation, any law governing the
exercise of a bank's right of setoff or bankers’ lien and any credit bidding)
when a debtor is in default under a security agreement; (iii) give notice of
sole control or any other instruction under any Deposit Account Control
Agreement and take any action therein with respect to such Collateral; (iv)
without notice (except as specifically provided in Section 9.1 or elsewhere
herein), demand or advertisement of any kind to any Grantor or any other Person,
enter the premises of any Grantor where any Collateral is located (through
self-help and without judicial process) to collect, receive, assemble, process,
appropriate, sell, lease, assign, grant an option or options to purchase or
otherwise dispose of, deliver, or realize upon, the Collateral or any part
thereof in one or more parcels at public or private sale or sales (which sales
may be adjourned or continued from time to time with or without notice and may
take place at any Grantor’s premises or elsewhere), for 509265-2041-31662122.7



--------------------------------------------------------------------------------



 
[exhibit1044tlbguaranteea018.jpg]
cash, on credit or for future delivery without assumption of any credit risk,
and upon such other terms as the Administrative Agent may deem commercially
reasonable; and (v) concurrently with written notice to the applicable Grantor,
transfer and register in its name or in the name of its nominee the whole or any
part of the Pledged Collateral, exchange certificates or instruments
representing or evidencing Pledged Collateral for certificates or instruments of
smaller or larger denominations, exercise the voting and all other rights as a
holder with respect thereto, collect and receive all cash dividends, interest,
principal and other distributions made thereon and otherwise act with respect to
the Pledged Collateral as though the Administrative Agent was the outright owner
thereof. (b) The Administrative Agent, on behalf of the Secured Parties, shall
comply with any applicable state or federal law requirements in connection with
a disposition of the Collateral and compliance will not be considered to
adversely affect the commercial reasonableness of any sale of the Collateral.
(c) The Administrative Agent shall have the right upon any such public sale or
sales and, to the extent permitted by law, upon any such private sale or sales,
to purchase (including by credit bidding) for the benefit of the Administrative
Agent and the Secured Parties, the whole or any part of the Collateral so sold,
free of any right of equity redemption, which equity redemption the Grantor
hereby expressly releases. (d) Until the Administrative Agent is able to effect
a sale, lease, or other disposition of Collateral, the Administrative Agent
shall have the right to hold or use Collateral, or any part thereof, to the
extent that it deems appropriate for the purpose of preserving Collateral or its
value or for any other purpose deemed appropriate by the Administrative Agent.
The Administrative Agent may, if it so elects, seek the appointment of a
receiver or keeper to take possession of Collateral and to enforce any of the
Administrative Agent’s remedies (for the benefit of the Administrative Agent and
Secured Parties), with respect to such appointment without prior notice or
hearing as to such appointment. (e) Unless the Collateral is perishable or
threatens to decline speedily in value or is of a type customarily sold on a
recognized market, the Administrative Agent will give the Grantors reasonable
notice of the time and place of any public sale thereof or of the time and place
on or after which any private sale thereof is to be made. The requirement of
reasonable notice conclusively shall be met if such notice is mailed, certified
mail, postage prepaid, to the Grantors at the address set forth in Article X, or
delivered or otherwise sent to the Grantors, at least ten (10) days before the
date of the sale. The Grantors expressly waive, to the fullest extent permitted
by applicable law, any right to receive notice of any public or private sale of
any Collateral or other security for the Obligations except as expressly
provided for in this paragraph. The Administrative Agent shall not be obligated
to make any sale of the Collateral if it shall determine not to do so regardless
of the fact that notice of sale of the Collateral may have been given. The
Administrative Agent may, without notice or publication, except as required by
applicable law, adjourn the sale from time to time by announcement at the time
and place fixed for sale, and such sale may, without further notice (except as
required by applicable law), be made at the time and place to which the same was
so adjourned. (f) Notwithstanding the foregoing, neither the Administrative
Agent nor the Secured Parties shall be required to (i) make any demand upon, or
pursue or exhaust any of its rights or remedies against, any Grantor, any other
obligor, guarantor, pledgor or any other Person with respect to the payment of
the Obligations or to pursue or exhaust any of its rights or remedies with
respect to any Collateral therefor or any direct or indirect guarantee thereof,
(ii) marshal the Collateral or any guarantee of the Obligations or to resort to
the Collateral or any such guarantee in any particular order, or (iii) effect a
public sale of any Collateral. 509265-2041-31662122.7



--------------------------------------------------------------------------------



 
[exhibit1044tlbguaranteea019.jpg]
(g) To the extent permitted by applicable law, with respect to any Collateral
consisting of securities, partnership interests, membership interests, joint
venture interests or the like, and whether or not any of such Collateral has
been effectively registered under the Securities Act of 1933, as amended, or
other applicable laws, the Administrative Agent may, in its sole and absolute
discretion, upon the occurrence and during the continuance of an Event of
Default, sell all or any part of such Collateral at a private sale in such
manner and under such circumstances as the Administrative Agent may deem
necessary or advisable in order that the sale may be lawfully conducted in a
commercially reasonable manner. Without limiting the foregoing, the
Administrative Agent may (i) approach and negotiate with a limited number of
potential purchasers, and (ii) restrict the prospective bidders or purchasers to
persons who will represent and agree that they are purchasing such Collateral
for their own account for investment and not with a view to the distribution or
resale thereof. In the event that any such Collateral is sold at a private sale,
the Grantors agree to the extent permitted by applicable law that if such
Collateral is sold for a price which is commercially reasonable, then (A) the
Grantors shall not be entitled to a credit against the Obligations in an amount
in excess of the purchase price, and (B) neither the Administrative Agent nor
the other Secured Parties shall incur any liability or responsibility to the
Grantors in connection therewith, notwithstanding the possibility that a
substantially higher price might have been realized at a public sale. The
Grantors recognize that a ready market may not exist for such Collateral if it
is not regularly traded on a recognized securities exchange, and that a sale by
the Administrative Agent of any such Collateral for an amount less than a pro
rata share of the fair market value of the issuer’s assets minus liabilities may
be commercially reasonable in view of the difficulties that may be encountered
in attempting to sell a large amount of such Collateral or Collateral that is
privately traded. 6.2 Grantor’s Obligations Upon Default. Upon the request of
the Administrative Agent after the occurrence and during the continuance of an
Event of Default, each Grantor will: (a) assemble and make available to the
Administrative Agent the Collateral and all books and records relating thereto
at any place or places reasonably specified by the Administrative Agent, whether
at a Grantor’s premises or elsewhere; (b) permit the Administrative Agent, by
the Administrative Agent’s representatives and agents, to enter, occupy and use
any premises where all or any part of the Collateral, or the books and records
relating thereto, or both, are located, to take possession of all or any part of
the Collateral or the books and records relating thereto, or both, to remove all
or any part of the Collateral or the books and records relating thereto, or
both, and to conduct sales of the Collateral, without any obligation to pay the
Grantor for such use and occupancy; (c) [reserved]; (d) take, or cause an issuer
of Pledged Collateral to take, any and all actions necessary to register or
qualify the Pledged Collateral to enable the Administrative Agent to consummate
a public sale or other disposition of the Pledged Collateral; and (e) at its own
expense, cause the independent certified public accountants then engaged by each
Grantor to prepare and deliver to the Administrative Agent, at any time, and
from time to time, promptly upon the Administrative Agent’s request, the
following reports with respect to the applicable Grantor: (i) a reconciliation
of all Accounts; (ii) an aging of all Accounts; (iii) trial balances; and (iv) a
test verification of such Accounts. 6.3 Disposal of Inventor; Grant of IP
License. Solely for the purpose of enabling the Administrative Agent to exercise
the rights and remedies under this Article VI at such time as the Administrative
Agent shall be lawfully entitled to exercise such rights and remedies, each
Grantor hereby 509265-2041-31662122.7



--------------------------------------------------------------------------------



 
[exhibit1044tlbguaranteea020.jpg]
(a) grants to the Administrative Agent, for the benefit of the Administrative
Agent and the Secured Parties, solely during the continuance of an Event of
Default and solely for the purpose of enabling the Administrative Agent to
exercise the rights and remedies under this Article VI at such time as the
Administrative Agent shall be lawfully entitled to exercise such rights and
remedies, an irrevocable (only during the continuance of Event of Default),
nonexclusive, license (exercisable without payment of royalty or other
compensation to any Grantor), subject, in the case of Trademarks, to any quality
standards and quality control practices reasonably imposed by the applicable
Grantor, to use, license or sublicense any Intellectual Property now owned or
hereafter acquired by such Grantor, and wherever the same may be located, and
including in such license access to all media in which any of the licensed items
may be recorded or stored and to all computer software and programs used for the
compilation or printout thereof and (b) agrees that the Administrative Agent may
sell any of such Grantor’s Inventory directly to any Person, including without
limitation Persons who have previously purchased the Grantor’s Inventory from
such Grantor and in connection with any such sale or other enforcement of the
Administrative Agent’s rights under this Agreement, may sell Inventory which
bears any Trademark owned by or licensed to such Grantor and any Inventory that
is covered by any Copyright owned by or licensed to such Grantor and the
Administrative Agent may finish any work in process and affix any Trademark
owned by or licensed to such Grantor and sell such Inventory as provided herein.
6.4 Application of Proceeds. If an Event of Default shall have occurred and be
continuing, at any time at the Administrative Agent’s election, the
Administrative Agent may apply all or any part of Proceeds constituting
Collateral, whether or not held in a Deposit Account subject to a Deposit
Account Control Agreement, and any proceeds of the guarantee set forth in
Article II, in payment of the Obligations in the following order: First, to pay
incurred and unpaid fees and expenses of the Administrative Agent under the Loan
Documents; Second, to the Administrative Agent, for application by it towards
payment of amounts then due and owing and remaining unpaid in respect of the
Obligations, pro rata among the Secured Parties according to the amounts of the
Obligations then due and owing and remaining unpaid to the Secured Parties;
Third, to the Administrative Agent, for application by it towards prepayment of
the Obligations, pro rata among the Secured Parties according to the amounts of
the Obligations then held by the Secured Parties; and Fourth, any balance
remaining after the Obligations shall have been paid in full and the Commitments
shall have terminated shall be paid over to the Borrower or to whomsoever may be
lawfully entitled to receive the same. 6.5 Proceeds to be Turned Over or
Received by the Administrative Agent. In addition to the rights of the
Administrative Agent and the Secured Parties specified in Section 7.2 with
respect to payments of Accounts and Chattel Paper, if an Event of Default shall
have occurred and be continuing, upon the request of the Administrative Agent,
all Proceeds received by any Grantor consisting of cash, checks and other
near-cash items shall be held by such Grantor in trust for the Administrative
Agent and the Secured Parties, segregated from other funds of such Grantor, and
shall, forthwith upon receipt by such Grantor, be turned over to the
Administrative Agent in the exact form received by such Grantor (duly indorsed
by such Grantor to the Administrative Agent, if required). All Proceeds received
by the Administrative Agent hereunder shall be held by the Administrative Agent
in a collateral account established by the Administrative Agent maintained under
its sole dominion and control. All such Proceeds while held by the
Administrative Agent in such a collateral account (or by such Grantor in trust
for the Administrative Agent 509265-2041-31662122.7



--------------------------------------------------------------------------------



 
[exhibit1044tlbguaranteea021.jpg]
and the Secured Parties) shall continue to be held as collateral security for
all the Obligations and shall not constitute payment thereof until applied as
provided in the Intercreditor Agreement. ARTICLE VII ACCOUNT VERIFICATION;
ATTORNEY IN FACT; PROXY 7.1 Account Verification. The Administrative Agent may
at any time after the occurrence and during the continuance of an Event of
Default, in the Administrative Agent’s own name, in the name of a nominee of the
Administrative Agent, or in the name of any Grantor communicate (by mail,
telephone, facsimile or otherwise) with the Account Debtors of any such Grantor,
parties to contracts with any such Grantor and obligors in respect of
Instruments of any such Grantor to verify with such Persons, to the
Administrative Agent’s satisfaction, the existence, amount, terms of, and any
other matter relating to, Accounts, Instruments, Chattel Paper, payment
intangibles and/or other Receivables. 7.2 Authorization for Administrative Agent
to Take Certain Action. (a) Each Grantor hereby irrevocably appoints the
Administrative Agent as such Grantor’s attorney-in-fact, with full authority in
the place and stead of such Grantor, and in the name of such Grantor, or
otherwise, from time to time, in the Administrative Agent’s sole and absolute
discretion (i) to execute on behalf of such Grantor as debtor and to file
financing statements necessary or desirable in the Administrative Agent’s sole
discretion to perfect and to maintain the perfection and priority of the
Administrative Agent’s security interest in the Collateral, (ii) to endorse and
collect any cash proceeds of the Collateral, (iii) to file a carbon,
photographic or other reproduction of this Agreement or any financing statement
with respect to the Collateral as a financing statement and to file any other
financing statement or amendment of a financing statement in such offices as the
Administrative Agent in its sole discretion deems necessary or desirable to
perfect and to maintain the perfection and priority of the Administrative
Agent’s security interest in the Collateral, (iv) to contact and enter into one
or more agreements with the issuers of uncertificated securities which are
Pledged Collateral or with securities intermediaries holding Pledged Collateral
as may be necessary or advisable to give the Administrative Agent Control over
such Pledged Collateral, (v) to apply the proceeds of any Collateral received by
the Administrative Agent to the Obligations as provided in the Credit Agreement,
(vi) to discharge past due taxes, assessments, charges, fees or Liens on the
Collateral (except for such Liens that are permitted by the Credit Agreement),
(vii) to send verifications of Accounts to any Account Debtor, (viii) to demand
payment or enforce payment of the Receivables in the name of the Administrative
Agent or such Grantor and to endorse any and all checks, drafts, and other
instruments for the payment of money relating to the Receivables, (ix) to sign
such Grantor’s name on any invoice or bill of lading relating to the
Receivables, drafts against any Account Debtor of the Grantor, assignments and
verifications of Receivables, (x) to exercise all of such Grantor’s rights and
remedies with respect to the collection of the Receivables and any other
Collateral, (xi) to settle, adjust, compromise, extend or renew the Receivables,
(xii) to settle, adjust or compromise any legal proceedings brought to collect
Receivables, (xiii) to prepare, file and sign such Grantor’s name on a proof of
claim in bankruptcy or similar document against any Account Debtor of such
Grantor, (xiv) to prepare, file and sign such Grantor’s name on any notice of
Lien, assignment or satisfaction of Lien or similar document in connection with
the Collateral, (xv) to change the address for delivery of mail addressed to
such Grantor to such address as the Administrative Agent may designate and to
receive, open and dispose of all mail addressed to such Grantor, and (xvi) to do
all other acts and things necessary to carry out this Agreement; and such
Grantor agrees to reimburse the Administrative Agent on demand for any payment
made or any expense incurred by the Administrative Agent in connection with any
of the foregoing; provided that (A) the authorizations in clauses (ii), (iv),
(vi), (vii), (viii), (ix), (x), (xi), (xii), (xiii), (xiv), (xv), and (xvi) of
this Section 7.2(a) may only be used by the Administrative Agent during the
continuance of any Event of Default, (B) the authorizations provided in this
Section 7.2(a) shall not relieve such Grantor of any of its obligations under
this Agreement or under the Credit Agreement and (C) the Administrative Agent
shall exercise the foregoing rights in accordance with the Intercreditor
Agreement (so long as the Intercreditor Agreement is in effect).
509265-2041-31662122.7



--------------------------------------------------------------------------------



 
[exhibit1044tlbguaranteea022.jpg]
(b) All acts of said attorney or designee performed in accordance with this
Section 7.2 are hereby ratified and approved. The powers conferred on the
Administrative Agent, for the benefit of the Administrative Agent and Lenders,
under this Section 7.2 are solely to protect the Administrative Agent’s
interests in the Collateral and shall not impose any duty upon the
Administrative Agent or any Secured Party to exercise any such powers. 7.3
Proxy. EACH GRANTOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS THE
ADMINISTRATIVE AGENT AS ITS PROXY AND ATTORNEY-IN-FACT (AS SET FORTH IN SECTION
7.2 ABOVE) WITH RESPECT TO ITS PLEDGED COLLATERAL, INCLUDING THE RIGHT TO VOTE
(WHICH MAY ONLY BE EXERCISED DURING THE CONTINUANCE OF ANY EVENT OF DEFAULT) ANY
OF THE PLEDGED COLLATERAL, WITH FULL POWER OF SUBSTITUTION TO DO SO. IN ADDITION
TO THE RIGHT TO VOTE ANY OF THE PLEDGED COLLATERAL, THE APPOINTMENT OF THE
ADMINISTRATIVE AGENT AS PROXY AND ATTORNEY-IN-FACT SHALL INCLUDE, UPON THE
OCCURRENCE AND DURING THE CONTINUANCE OF ANY EVENT OF DEFAULT, THE RIGHT TO
EXERCISE ALL OTHER RIGHTS, POWERS, PRIVILEGES AND REMEDIES TO WHICH A HOLDER OF
ANY OF THE PLEDGED COLLATERAL WOULD BE ENTITLED (INCLUDING GIVING OR WITHHOLDING
WRITTEN CONSENTS OF SHAREHOLDERS, CALLING SPECIAL MEETINGS OF SHAREHOLDERS AND
VOTING AT SUCH MEETINGS). SUCH PROXY SHALL BE EFFECTIVE, AUTOMATICALLY AND
WITHOUT THE NECESSITY OF ANY ACTION (INCLUDING ANY TRANSFER OF ANY OF THE
PLEDGED COLLATERAL ON THE RECORD BOOKS OF THE ISSUER THEREOF) BY ANY PERSON
(INCLUDING THE ISSUER OF THE PLEDGED COLLATERAL OR ANY OFFICER OR AGENT
THEREOF), UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT.
IN EACH CASE OF THE FOREGOING, THE APPOINTMENT OF THE ADMINISTRATIVE AGENT AS
PROXYHOLDER AND ATTORNEY-IN-FACT SHALL NOT BE EFFECTIVE UNTIL THE OCCURRENCE AND
DURING THE CONTINUANCE OF AN EVENT OF DEFAULT UNTIL THE APPLICABLE EVENT OF
DEFAULT IS NO LONGER CONTINUING IN WHICH CASE THE ADMINISTRATIVE AGENT’S RIGHTS
UNDER THIS SECTION 7.3 SHALL CEASE TO BE EFFECTIVE, SUBJECT TO REVESTING IN THE
EVENT OF A SUBSEQUENT EVENT OF DEFAULT THAT IS CONTINUING. 7.4 Nature of
Appointment; Limitation of Duty. THE APPOINTMENT OF THE ADMINISTRATIVE AGENT AS
PROXY AND ATTORNEY-IN-FACT IN THIS ARTICLE VII IS COUPLED WITH AN INTEREST AND
SHALL BE IRREVOCABLE UNTIL THE DATE ON WHICH THIS AGREEMENT IS TERMINATED IN
ACCORDANCE WITH SECTION 9.14. NOTWITHSTANDING ANYTHING CONTAINED HEREIN, NEITHER
THE ADMINISTRATIVE AGENT, NOR ANY SECURED PARTY, NOR ANY OF THEIR RESPECTIVE
AFFILIATES, NOR ANY OF THEIR OR THEIR AFFILIATES’ RESPECTIVE OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS OR REPRESENTATIVES SHALL HAVE ANY DUTY TO EXERCISE
ANY RIGHT OR POWER GRANTED HEREUNDER OR OTHERWISE OR TO PRESERVE THE SAME AND
SHALL NOT BE LIABLE FOR ANY FAILURE TO DO SO OR FOR ANY DELAY IN DOING SO,
EXCEPT IN RESPECT OF DAMAGES ATTRIBUTABLE TO (I) ITS OWN GROSS NEGLIGENCE, BAD
FAITH OR WILLFUL MISCONDUCT OR (II) A MATERIAL BREACH BY IT OF ITS OBLIGATIONS
UNDER THIS AGREEMENT PURSUANT TO A CLAIM INITIATED BY ANY GRANTOR, IN EACH CASE,
AS FINALLY DETERMINED BY A COURT OF COMPETENT JURISDICTION; PROVIDED THAT, IN NO
EVENT SHALL THEY BE LIABLE FOR ANY PUNITIVE, EXEMPLARY, INDIRECT OR
CONSEQUENTIAL DAMAGES. 509265-2041-31662122.7



--------------------------------------------------------------------------------



 
[exhibit1044tlbguaranteea023.jpg]
ARTICLE VIII COLLECTION AND APPLICATION OF COLLATERAL PROCEEDS; DEPOSIT ACCOUNTS
8.1 Collection of Accounts. (a) Subject to the Intercreditor Agreement, on or
before the date that is sixty (60) days following the Closing Date (or such
later date agreed to by the Administrative Agent in its reasonable discretion,
the “Control Agreement Deadline”), each Grantor shall (i) execute and deliver to
the Administrative Agent Deposit Account Control Agreements for each Collateral
Deposit Account, which Collateral Deposit Accounts as of the Closing Date are
identified as such on Exhibit B, and (ii) establish lock box service (the “Lock
Boxes”) with banks at which lock boxes are maintained (which banks as of the
Closing Date are set forth in Exhibit B), which Lock Boxes shall be subject to
irrevocable lockbox agreements (which may be set forth in Deposit Account
Control Agreements) in form and substance reasonably acceptable to the
Administrative Agent and shall be accompanied by (A) an acknowledgment by the
bank where such Lock Box is located of the Lien of the Administrative Agent
granted hereunder and (B) such bank’s agreement to comply with irrevocable
instructions (subject to any springing control condition in accordance with the
Intercreditor Agreement) to wire all amounts collected therein to the Collection
Account or any other Deposit Account subject to a Deposit Account Control
Agreement (a “Lock Box Agreement”). After the Closing Date, each Grantor will
comply with the terms of Section 8.2 and Section 6.12 of the Credit Agreement.
(b) During the occurrence and continuance of an Event of Default and subject to
the Intercreditor Agreement, the Administrative Agent shall be authorized to
exercise exclusive control over any Collateral Deposit Accounts at all times and
no Grantor will be permitted to remove any item from a Lock Box or from a
Collateral Deposit Account without the Administrative Agent’s prior written
consent. The Administrative Agent hereby agrees that (A) except as provided in
Section 6.1, it will not deliver a notice exercising exclusive control over a
Collateral Deposit Account unless an Event of Default shall have occurred and be
continuing and (B) it will promptly deliver a notice rescinding its exclusive
control over any Collateral Deposit Account with respect to which it has
previously delivered a notice exercising exclusive control if no Event of
Default is then continuing. 8.2 Covenant Regarding New Deposit Accounts; Lock
Boxes. (a) No Grantor may open a new Lock Box or Collateral Deposit Account
after the Closing Date unless (i) such Grantor shall have provided, within three
(3) Business Days following the opening thereof (or such longer period as the
Administrative Agent may agree in its reasonable discretion), notice of the
opening of such Lock Box or Collateral Deposit Account to the Administrative
Agent and (ii) the bank or financial institution at which such Grantor seeks to
open such Lock Box or Collateral Deposit Account has entered into, within sixty
(60) days following the opening thereof (or such longer period as the
Administrative Agent may agree in its reasonable discretion), a Lock Box
Agreement or a Deposit Account Control Agreement giving the Administrative Agent
Control of such Lock Box or Collateral Deposit Account in a manner consistent
with the requirements set forth in Section 8.1(a)(i) and (ii); provided that no
such agreement will be required to be effective prior to the Control Agreement
Deadline. (b) If any Grantor opens an additional Lock Box or Collateral Deposit
Account with a bank that is already party to a Lock Box Agreement or Deposit
Account Control Agreement or such Grantor transfers or otherwise assigns any
Lock Box or Collateral Deposit Account subject to an existing Lock Box Agreement
or Deposit Account Control Agreement to a different Grantor party to such Lock
Box Agreement or Deposit Account Control Agreement, such Grantor or the Borrower
shall notify the Administrative Agent within three (3) Business Days following
the opening or transfer thereof and the Administrative Agent shall have the
authority to enter into, on behalf of itself and the applicable Grantor or
Grantors, an amendment, supplement or other modification to such Lock Box
Agreement or Deposit 509265-2041-31662122.7



--------------------------------------------------------------------------------



 
[exhibit1044tlbguaranteea024.jpg]
Account Control Agreement to reflect the addition or change in ownership, as the
case may be, of such Lock Box Agreement or Collateral Deposit Account for the
purpose of ensuring that such Lock Box Agreement or Collateral Deposit Account
is subject to the control arrangement evidenced thereby. (c) In the case of Lock
Boxes or Collateral Deposit Accounts maintained with any Lender, the terms of
each Lock Box Agreement and Deposit Account Control Agreement entered into with
such Lender shall be subject to the provisions of the Credit Agreement regarding
setoff. ARTICLE IX GENERAL PROVISIONS 9.1 Waivers. Except as set forth in
Section 6.1(e), each Grantor hereby waives notice of the time and place of any
public sale or the time after which any private sale or other disposition of all
or any part of the Collateral may be made. To the extent such notice may not be
waived under applicable law, any notice made shall be deemed reasonable if sent
to the Grantors, addressed as set forth in Article X, at least ten days prior to
(i) the date of any such public sale or (ii) the time after which any such
private sale or other disposition may be made. To the maximum extent permitted
by applicable law, each Grantor waives all claims, damages, and demands against
the Administrative Agent or any Secured Party arising out of the repossession,
retention or sale of the Collateral, except such as arise out of (i) the gross
negligence, bad faith or willful misconduct of the Administrative Agent or such
Secured Party, as applicable, or (ii) a material breach by the Administrative
Agent or such Secured Party, as applicable, of its obligations under this
Agreement or any other Loan Document pursuant to a claim initiated by any
Grantor, in each case, as finally determined by a court of competent
jurisdiction. To the extent it may lawfully do so, each Grantor absolutely and
irrevocably waives and relinquishes the benefit and advantage of, and covenants
not to assert against the Administrative Agent or any Secured Party, any
valuation, stay, appraisal, extension, moratorium, redemption or similar laws
and any and all rights or defenses it may have as a surety now or hereafter
existing which, but for this provision, might be applicable to the sale of any
Collateral made under the judgment, order or decree of any court, or privately
under the power of sale conferred by this Agreement, or otherwise. Except as
otherwise specifically provided herein, each Grantor hereby waives presentment,
demand, protest or any notice (to the maximum extent permitted by applicable
law) of any kind in connection with this Agreement or any Collateral. 9.2
Limitation on Administrative Agent’s and Secured Parties’ Duty with Respect to
the Collateral. So long as the Administrative Agent exercises reasonable care
with respect to any Collateral in its possession, custody or control, neither
the Administrative Agent nor any Secured Party shall have any liability for any
loss of or damage to any Collateral, and in no event shall the Administrative
Agent or the Secured Parties have liability for any diminution in value of the
Collateral occasioned by economic or market conditions or events. The
Administrative Agent shall be deemed to have exercised reasonable care within
the meaning of the preceding sentence if the Collateral in the possession,
custody or control of the Administrative Agent is accorded treatment
substantially equal to that which the Administrative Agent accords similar
property for its own account, it being understood that neither the
Administrative Agent nor any Secured Party shall have any responsibility for (a)
ascertaining or taking action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relating to any Collateral, whether or not
the Administrative Agent or any Secured Party has or is deemed to have knowledge
of such matters, or (b) taking any necessary steps to preserve rights against
any Person with respect to any Collateral. Neither the Administrative Agent nor
any Secured Party shall have any other duty as to any Collateral in its
possession or control or in the possession or control of any agent or nominee of
the Administrative Agent or such Secured Party, or any income thereon or as to
the preservation of rights against prior parties or any other rights pertaining
thereto. Without limitation upon the foregoing, nothing contained in this
Section 9.2 shall be construed to grant any rights to any Grantor or to impose
any duties on the Administrative Agent that 509265-2041-31662122.7



--------------------------------------------------------------------------------



 
[exhibit1044tlbguaranteea025.jpg]
would not have been granted or imposed by this Agreement or by applicable law in
the absence of this Section 9.2. 9.3 Compromises and Collection of Collateral.
The Grantors and the Administrative Agent recognize that setoffs, counterclaims,
defenses and other claims may be asserted by obligors with respect to certain of
the Receivables, that certain of the Receivables may be or become uncollectible
in whole or in part and that the expense and probability of success in
litigating a disputed Receivable may exceed the amount that reasonably may be
expected to be recovered with respect to a Receivable. In view of the foregoing,
each Grantor agrees that the Administrative Agent may at any time and from time
to time, if an Event of Default has occurred and is continuing, compromise with
the obligor on any Receivable, accept in full payment of any Receivable such
amount as the Administrative Agent in its sole discretion shall determine or
abandon any Receivable, and any such action by the Administrative Agent shall be
commercially reasonable so long as the Administrative Agent acts in good faith
based on information known to it at the time it takes any such action. 9.4
[Reserved]. 9.5 [Reserved]. 9.6 [Reserved]. 9.7 No Waiver; Amendments;
Cumulative Remedies. No delay or omission of the Administrative Agent or any
Secured Party to exercise any right or remedy granted under this Agreement shall
impair such right or remedy or be construed to be a waiver of any Default or an
acquiescence therein, and any single or partial exercise of any such right or
remedy shall not preclude any other or further exercise thereof or the exercise
of any other right or remedy. No waiver, amendment or other variation of the
terms, conditions or provisions of this Agreement whatsoever shall be valid
unless in writing signed by the Administrative Agent with the concurrence or at
the direction of the Lenders required under Section 10.1 of the Credit Agreement
and then only to the extent in such writing specifically set forth. All rights
and remedies contained in this Agreement or by law afforded shall be cumulative
and all shall be available to the Administrative Agent and the Secured Parties
until the Obligations have been paid in full. 9.8 Limitation by Law;
Severability of Provisions. All rights, remedies and powers provided in this
Agreement may be exercised only to the extent that the exercise thereof does not
violate any applicable provision of law or the Intercreditor Agreement (so long
as the Intercreditor Agreement is in effect), and all the provisions of this
Agreement are intended to be subject to all applicable mandatory provisions of
law and the Intercreditor Agreement (so long as the Intercreditor Agreement is
in effect) that may be controlling and to be limited to the extent necessary so
that they shall not render this Agreement invalid, unenforceable or not entitled
to be recorded or registered, in whole or in part. Any provision in any this
Agreement that is held to be inoperative, unenforceable, or invalid in any
jurisdiction shall, as to that jurisdiction, be inoperative, unenforceable, or
invalid without affecting the remaining provisions in that jurisdiction or the
operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of this Agreement are declared to
be severable. 9.9 Reinstatement. This Agreement shall remain in full force and
effect and continue to be effective should any petition be filed by or against
any Grantor for liquidation or reorganization, should any Grantor become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of any
Grantor’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Obligations, or any
part thereof, is, pursuant to applicable law, rescinded or reduced in amount, or
must otherwise be restored or returned by any obligee of the Obligations,
whether as a “voidable preference,” “fraudulent 509265-2041-31662122.7



--------------------------------------------------------------------------------



 
[exhibit1044tlbguaranteea026.jpg]
conveyance,” or otherwise, all as though such payment or performance had not
been made. In the event that any payment, or any part thereof, is rescinded,
reduced, restored or returned, the Obligations shall be reinstated and deemed
reduced only by such amount paid and not so rescinded, reduced, restored or
returned. 9.10 Benefit of Agreement. The terms and provisions of this Agreement
shall be binding upon and inure to the benefit of the Grantors, the
Administrative Agent and the Secured Parties and their respective successors and
assigns (including all persons who become bound as a debtor to this Agreement),
except that no Grantor shall have the right to assign its rights or delegate its
obligations under this Agreement or any interest herein, without the prior
written consent of the Administrative Agent. No sales of participations,
assignments, transfers, or other dispositions of any agreement governing the
Obligations or any portion thereof or interest therein shall in any manner
impair the Lien granted to the Administrative Agent, for the benefit of the
Administrative Agent and the Secured Parties, hereunder. 9.11 Survival of
Representations. All representations and warranties of the Grantors contained in
this Agreement shall survive the execution and delivery of this Agreement. 9.12
Expenses. The Grantors shall reimburse the Administrative Agent for its expenses
in accordance with Section 10.5 of the Credit Agreement, the terms of which
shall apply as if each Grantor were the Borrower thereunder. Any and all costs
and expenses incurred by the Grantors in the performance of actions required
pursuant to the terms hereof shall be borne solely by the Grantors. 9.13
Headings. The headings used herein are for convenience of reference only, are
not part of this Agreement and shall not affect the construction of, or be taken
into consideration in interpreting, this Agreement. 9.14 Termination. This
Agreement shall continue in effect (notwithstanding the fact that from time to
time there may be no Obligations outstanding) until (i) the Credit Agreement has
terminated pursuant to its express terms and (ii) the Loans and the other
obligations under the Loan Documents (other than indemnification or
reimbursement obligations under Sections 2.18, 2.19(a), 2.19(d) or 2.20 of the
Credit Agreement for which the Borrower has not been notified and contingent
indemnification obligations) shall have been paid in full and the Commitments
have been terminated. 9.15 Entire Agreement. This Agreement embodies the entire
agreement and understanding between the Grantors and the Administrative Agent
relating to the Collateral and supersedes all prior agreements and
understandings between the Grantors and the Administrative Agent relating to the
Collateral. 9.16 GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS. (a)
THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF
THE STATE OF NEW YORK. (b) Each of the Grantors hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the courts of the State of New York, the courts of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof (and, to the extent necessary to enforce the Secured
Parties’ rights under the Loan Documents, courts where Collateral may be located
or deemed to be located and any appellate court thereof), in any legal action or
proceeding arising out of or relating to any Loan Document, or for recognition
and enforcement of any judgment in respect thereof, and each of the parties
hereto hereby irrevocably and unconditionally agrees that all claims in respect
of any such action or proceeding may be heard and determined in such New York
State or, to the extent permitted by law, in such Federal court; provided, that
nothing contained herein or in 509265-2041-31662122.7



--------------------------------------------------------------------------------



 
[exhibit1044tlbguaranteea027.jpg]
any other Loan Document will prevent any Lender or the Administrative Agent from
bringing any action to enforce any award or judgment or exercise any right under
the Security Documents or against any Collateral or any other property of any
Grantor in any other forum in which jurisdiction can be established. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or
any other Loan Document shall affect any right that the Administrative Agent,
the Lenders or any other Secured Party may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against the
Grantors or their respective properties in the courts of any jurisdiction. (c)
Each of the Grantors hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court. (d) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 10.1. Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law. 9.17 WAIVER OF
JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES
TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN. 9.18 Indemnity. Each
Grantor hereby agrees to indemnify the Administrative Agent, the Lenders, their
respective affiliates and their respective officers, directors, employees,
agents, advisors and controlling persons in accordance with Section 10.5(d) of
the Credit Agreement, the terms of which shall apply as if each Grantor were the
Borrower. 9.19 Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or electronic transmission shall be effective as delivery
of a manually executed counterpart of this Agreement. 9.20 Severability. Any
provision of this Agreement held to be invalid, illegal or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction. 9.21 Intercreditor
Agreement. The terms of this Agreement, any Lien granted to the Administrative
Agent (for the benefit of the Secured Parties) pursuant to this Agreement and
the exercise of any right or remedy by the Administrative Agent hereunder are
subject to the provisions of the Intercreditor Agreement (so long as the
Intercreditor Agreement is in effect). In the event of any inconsistency between
the provisions of this Agreement and the Intercreditor Agreement (so long as the
Intercreditor Agreement is in effect), the provisions of the Intercreditor
Agreement shall supersede the provisions of this Agreement. Without limiting the
generality of the foregoing, and notwithstanding anything herein to the
contrary, all rights and remedies of the Administrative Agent (and the Secured
509265-2041-31662122.7



--------------------------------------------------------------------------------



 
[exhibit1044tlbguaranteea028.jpg]
Parties) shall be subject to the terms of the Intercreditor Agreement (so long
as the Intercreditor Agreement is in effect), and until the ABL Obligations
Payment Date (as defined in the Intercreditor Agreement and so long as the
Intercreditor Agreement is in effect), (i) no Grantor shall be required
hereunder or under any other Loan Document to take any action with respect to
ABL Priority Collateral that is inconsistent with such Grantor’s obligations
under the applicable ABL Loan Documents (as defined in the Intercreditor
Agreement) and (ii) any obligation of any Grantor hereunder or under any other
Loan Document with respect to the delivery or control of any ABL Priority
Collateral, bill of lading or other document, the giving of any notice to any
bailee or other Person, the provision of voting rights or the obtaining of any
consent of any Person shall be deemed to be satisfied if such Grantor complies
with the requirements of the similar provision of the applicable ABL Loan
Document (as defined in the Intercreditor Agreement). Until the ABL Obligations
Payment Date (as defined in the Intercreditor Agreement and so long as the
Intercreditor Agreement is in effect), the Administrative Agent may not require
any Grantor to take any action with respect to the creation, perfection or
priority of its security interest in the ABL Priority Collateral, whether
pursuant to the express terms hereof or of any other Loan Document or pursuant
to the further assurances provisions hereof or any other Loan Document, unless
the ABL Representative (as defined in the Intercreditor Agreement) shall have
required such Grantor to take similar action pursuant to the terms of the
applicable ABL Loan Documents (as defined in the Intercreditor Agreement), and
delivery of any ABL Priority Collateral to the ABL Representative (as defined in
the Intercreditor Agreement) pursuant to the applicable ABL Loan Documents (as
defined in the Intercreditor Agreement) and the Intercreditor Agreement shall
satisfy any delivery requirement hereunder or under any other Loan Document.
9.22 Additional Grantors. Each Restricted Subsidiary of a Borrower that is
required to become a party to this Agreement pursuant to Section 6.10 of the
Credit Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Restricted Subsidiary of an Assumption Agreement
in the form of Annex 1 hereto. Each Grantor expressly agrees that its
obligations arising hereunder shall not be discharged, diminished or otherwise
affected (a) by the addition or release of any other Grantor hereunder, (b) by
any failure by the Borrower or any Grantor to cause any Restricted Subsidiary of
the Borrower to become a Grantor hereunder or (c) by reason of the
Administrative Agent’s or any of the other Secured Party’s actions in effecting,
or failure to effect, any such joinder, or in releasing any Grantor hereunder,
in each case, whether or not notice is given or consent is obtained from any
Grantor. This Agreement shall be fully effective as to any Grantor that is or
becomes a party hereto regardless of whether any other Person becomes or fails
to become or ceases to be a Grantor hereunder. 9.23 Releases. Releases under
this Agreement shall be governed by Section 10.14 of the Credit Agreement.
ARTICLE X NOTICES 10.1 Sending Notices. Any notice required or permitted to be
given under this Agreement shall be sent in accordance with Section 10.2 of the
Credit Agreement (with any notice to a Grantor (other than the Borrower) being
sent care of the Borrower). 10.2 Change in Address for Notices. Each of the
Grantors, the Administrative Agent and the Lenders may change the address for
service of notice upon it by a notice in writing to the other parties. ARTICLE
XI THE ADMINISTRATIVE AGENT JPMorgan Chase Bank, N.A. has been appointed
Administrative Agent for the Lenders hereunder pursuant to Section 9 of the
Credit Agreement. It is expressly understood and agreed by the parties to this
509265-2041-31662122.7



--------------------------------------------------------------------------------



 
[exhibit1044tlbguaranteea029.jpg]
Agreement that any authority conferred upon the Administrative Agent hereunder
is subject to the terms of the delegation of authority made by the Lenders to
the Administrative Agent pursuant to the Credit Agreement, and that the
Administrative Agent has agreed to act (and any successor Administrative Agent
shall act) as such hereunder only on the express conditions contained in such
Section 1. Any successor Administrative Agent appointed pursuant to Section 9.9
of the Credit Agreement shall be entitled to all the rights, interests and
benefits of the Administrative Agent hereunder. [Signature Pages Follow]
509265-2041-31662122.7



--------------------------------------------------------------------------------



 
[exhibit1044tlbguaranteea030.jpg]




--------------------------------------------------------------------------------



 
[exhibit1044tlbguaranteea031.jpg]




--------------------------------------------------------------------------------



 
[exhibit1044tlbguaranteea032.jpg]




--------------------------------------------------------------------------------



 
[exhibit1044tlbguaranteea033.jpg]




--------------------------------------------------------------------------------



 
[exhibit1044tlbguaranteea034.jpg]




--------------------------------------------------------------------------------



 